Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                      Illinois Official Reports                          the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2020.12.07
                                                                         13:17:21 -06'00'



                  People v. York, 2020 IL App (2d) 160463



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ANDRE D. YORK, Defendant-Appellant.



District & No.    Second District
                  No. 2-16-0463



Filed             April 22, 2020



Decision Under    Appeal from the Circuit Court of Du Page County, No. 15-CF-1105;
Review            the Hon. Brian F. Telander, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd and Thomas A. Lilien, of State Appellate Defender’s
Appeal            Office, of Elgin (Phyllis J. Perko, of Harlovic and Perko, of West
                  Dundee, of counsel), for appellant.

                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
                  and Amy M. Watroba, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             PRESIDING JUSTICE BIRKETT delivered the judgment of the
                  court, with opinion.
                  Justices Hudson and Bridges concurred in the judgment and opinion.
                                                OPINION

¶1       Following a bench trial, defendant, Andre D. York, was convicted of retail theft (720 ILCS
     5/16-25(a)(1), (f)(2) (West 2014)) and burglary (id. § 19-1(a)), and he was sentenced to
     concurrent terms totaling six years’ imprisonment. On appeal, he argues that he was not proved
     guilty of burglary beyond a reasonable doubt. We affirm.

¶2                                         I. BACKGROUND
¶3       The count charging defendant with burglary alleged
             “that on or about the 2nd day of June 2015, *** [defendant] committed the offense of
             burglary in that said defendant, without authority, knowingly entered a building, Jewel,
             *** with the intent to commit a theft therein.”
¶4       Before trial, the State filed a motion in limine, seeking to admit at trial evidence that
     defendant had committed similar crimes in the past. The trial court granted the motion with
     respect to three offenses, finding that they showed defendant’s intent, absence of mistake, and
     state of mind regarding the current offense. Defendant moved the court to reconsider, and the
     court denied the motion.
¶5       Evidence presented at trial revealed that James Menk was working at the Jewel in Bartlett
     on June 1, 2015. At around 2 p.m., he was in the back of the liquor department, stocking
     shelves. Defendant walked quickly into the liquor department, pushing a cart with a package
     of steaks in it.
¶6       Defendant pushed his cart to the middle of an aisle, walked to the back of the aisle, looked
     around briefly, and grabbed two bottles of Bombay Sapphire gin. Defendant returned to his
     cart, placed the bottles in the cart, and then walked back to retrieve two more bottles of gin.
     Defendant returned to his cart, put these two bottles in the cart, and then walked toward the
     front of the aisle. Defendant grabbed two bottles of Casa Noble tequila, 1 put them in his cart,
     and returned to the area where the tequila was stocked. Defendant grabbed another bottle of
     Casa Noble tequila and a bottle of Jose Cuervo tequila, put these bottles in his cart, and quickly
     pushed his cart up the aisle and toward the front of the store.
¶7       Defendant then walked toward the checkout aisles. Several were open. Defendant walked
     through a closed checkout aisle. This aisle was the last checkout aisle and was next to another
     closed register. Defendant walked out of the store without paying for any of the alcohol or the
     steaks. Defendant walked quickly to the very rear of the Jewel parking lot, which was not very
     crowded. Defendant loaded the liquor in a car that was waiting for him and then got in the
     front-passenger seat. The car exited the parking lot, the police were called, and defendant and
     the driver were apprehended a short time later. Discovered in the back seat of the car were the
     bottles of alcohol and the steaks taken from the Jewel. The steaks were in a Jewel bag.
¶8       While defendant was in jail awaiting trial, he made several phone calls to friends and
     family. During these calls, defendant indicated that he should have been the one driving the
     getaway car, he wanted to make “fast money,” he had to get $130 before he went home to see


         1
           The transcript indicated that the tequila was Casanova. However, pictures of the alcohol revealed
     that it was Casa Noble.

                                                    -2-
       his father, and, once he took care of “business,” he was going back to work. Defendant said
       that “this gonna be my last time doing this here and that’s when I got caught up.”
¶9         Evidence was also presented that defendant had committed similar crimes in January 2013,
       November 2009, and October 2009. On each occasion, defendant entered a supermarket,
       walked toward the liquor department, and retrieved several bottles of alcohol. Defendant left
       each store without paying for the alcohol. On some occasions, defendant placed the alcohol in
       a grocery cart. Once, defendant placed the alcohol in grocery bags that he retrieved from his
       coat pocket. On another occasion, defendant told the police that “he had to do it,” and he
       “requested that [the police] don’t send him back to prison.”
¶ 10       The court found defendant guilty of retail theft and burglary. In so doing, the court noted:
               “[T]he [S]tate relies on the defendant’s actions, which it claims, and I do agree in some
               sense many of his actions are unusual with respect to a person who just walked in the
               store and got the idea. His actions on the tape and the testimony do look deliberate.
               They do look—just talking about his actions now—that they’re planned out. He’s direct
               in what he does. He goes for the high value, the Bombay Sapphire Gin and things like
               that, and immediately put[s] them in the cart and turn[s] around and immediately go[es]
               for the door.”
       The court noted that defendant then headed to the “get-away driver waiting in the far confines
       of the parking lot.”
¶ 11       The court then considered the prior theft offenses and the phone calls. The court observed
       that the prior thefts were “strikingly similar to this case” and showed a “pattern here” and
       “[defendant’s] purpose.” “[T]he tapes that [the court] heard, clearly make it sound in support
       of the [S]tate’s theory that this was a planned-out thing.” Defendant indicated that “[he] had to
       do what [he] had to do, [he] went in there and [he] took care of [his] business, [he] did what
       [he] needed to do because [he] needed to make some fast money.” This established that, “when
       he walked in the door, he had the intent to commit a theft.”
¶ 12       Defendant filed a posttrial motion, arguing that it was improper for the court to admit the
       prior thefts and that he was not proved guilty of burglary beyond a reasonable doubt. The court
       denied the motion, noting that it considered the prior thefts only for the limited purpose of
       establishing defendant’s intent. The court reiterated that defendant’s actions in the Jewel and
       the statements he made during the phone calls established his guilt beyond a reasonable doubt.
¶ 13       This timely appeal followed.

¶ 14                                          II. ANALYSIS
¶ 15       At issue in this appeal is whether defendant was proved guilty of burglary beyond a
       reasonable doubt. 2 When the sufficiency of the evidence is challenged on appeal, we must
       determine whether, after viewing the evidence in the light most favorable to the State, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt. People v. Brown, 2013 IL 114196, ¶ 48. In assessing the sufficiency of the evidence, it
       is not our function to retry the defendant or to substitute our judgment for that of the trier of

          2
            Defendant also argued in his brief that the limited-authority doctrine does not apply in cases
       involving retail theft. Defendant has withdrawn this argument in light of People v. Johnson, 2019 IL
       123318.

                                                    -3-
       fact. People v. Sanchez, 2013 IL App (2d) 120445, ¶ 18. Rather, it is within the province of the
       trier of fact “to assess the credibility of the witnesses, determine the appropriate weight of the
       testimony, and resolve conflicts or inconsistencies in the evidence.” People v. Graham, 392
       Ill. App. 3d 1001, 1009 (2009). We will reverse a defendant’s conviction only if “the evidence
       is so improbable or unsatisfactory that it creates a reasonable doubt as to the defendant’s guilt.”
       Id.
¶ 16        As relevant here, section 19-1(a) of the Criminal Code of 2012 (720 ILCS 5/19-1(a) (West
       2014)) provides that “[a] person commits burglary when without authority he or she knowingly
       enters [premises]*** with intent to commit therein a felony or theft.” A person may commit a
       burglary by entering a building that is open to the public if the entry is inconsistent with the
       purpose for which the building is open. People v. Durham, 252 Ill. App. 3d 88, 91 (1993);
       People v. Boose, 139 Ill. App. 3d 471, 473 (1985). For example, entering a store with the intent
       to commit a theft is outside the scope of the purposes for which authority to enter a store is
       granted. See People v. Rudd, 2012 IL App (5th) 100528, ¶ 13; Boose, 139 Ill. App. 3d at 473.
¶ 17        Defendant claims that the State failed to prove beyond a reasonable doubt that when he
       entered the store he had the intent to commit a theft. Intent may be proved by circumstantial
       evidence and inferences drawn therefrom. Rudd, 2012 IL App (5th) 100528, ¶ 14.
       “Circumstantial evidence is ‘proof of facts and circumstances from which the trier of fact may
       infer other connected facts which reasonably and usually follow according to common
       experience.’ ” People v. McPeak, 399 Ill. App. 3d 799, 801 (2010) (quoting People v. Stokes,
       95 Ill. App. 3d 62, 68 (1981)). In a burglary prosecution, the relevant surrounding
       circumstances include, but are not limited to, the time, place, and manner of entry into the
       premises; the defendant’s activity within the premises; and any alternative explanations offered
       for the defendant’s presence. See People v. Richardson, 104 Ill. 2d 8, 13 (1984).
¶ 18        An inference of intent does not require the trier of fact to look at all possible explanations
       consistent with the defendant’s innocence or to be satisfied that each circumstance was proved
       beyond a reasonable doubt. See People v. Smith, 2014 IL App (1st) 123094, ¶ 13. Rather, a
       defendant’s intent is proved beyond a reasonable doubt based on all the evidence, when
       considered as a whole. See id.
¶ 19        Viewing the circumstantial evidence in the State’s favor, as we must, we conclude that a
       rational trier of fact could have found that defendant entered the store with the intent to commit
       a theft. As the trial court observed, defendant’s actions in the store were quick and deliberate,
       a getaway driver was waiting for him far from the store’s entrance, defendant had committed
       similar crimes in the past, and defendant suggested during his phone conversations that he had
       planned to commit a theft at the Jewel that day.
¶ 20        Relying on People v. O’Banion, 253 Ill. App. 3d 427 (1993), defendant argues that, to
       prove him guilty of burglary beyond a reasonable doubt, the State needed to establish when
       defendant entered the Jewel, the circumstances of his entry, and what transpired between his
       entrance and the commission of the theft. We disagree. Although O’Banion noted that such
       facts might have established beyond a reasonable doubt the defendant’s entry with the intent
       to commit a theft, the court in no way suggested that evidence supporting these facts is required
       before a defendant can be found guilty. Id. at 429. Rather, the court merely observed, after
       noting the absence of such facts, that “there [was] no evidence from which the defendant’s
       intent at the time of the entry could be reasonably inferred.” Id. As noted above, the court here
       was presented with evidence of defendant’s prior similar crimes and his phone conversations.

                                                    -4-
       From these facts and his observed conduct, circumstances that were not present in O’Banion,
       the court could reasonably infer that when he entered the Jewel defendant possessed the intent
       to commit a theft. Because of these additional facts here, defendant’s reliance on O’Banion is
       misplaced.
¶ 21        Defendant also argues that evidence of the prior crimes and the phone calls are irrelevant
       in assessing his guilt. Defendant argues that “we certainly cannot know from those prior acts
       if [defendant] had such an intent at the time he entered the Jewel in the case at bar,” because
       the State introduced no evidence of his intent in these instances. Putting aside the similarities
       between those crimes and the current offense, defendant loses sight of the implausibility that
       he would have entered each of the three stores without the intent to commit theft, decided to
       commit a theft, and then decided to take several bottles of alcohol without paying for them. As
       the court noted, it is much more conceivable that defendant’s prior acts established defendant’s
       pattern of intending to commit burglary in this way, which is something he admitted doing
       once before. Concerning the phone conversations, defendant argues that all they establish is
       “guilty knowledge and intent to permanently deprive that pertain to theft, but they have no
       relevancy or probative value on the issue [o]f when the alleged intent was formed which is the
       relevant issue for purposes of burglary.” Again, we disagree. Although many statements
       defendant made during the phone conversations suggested that defendant had planned to
       commit theft before he entered the Jewel, perhaps the most incriminating was defendant’s
       statement that this burglary was going to be his last, as this clearly acknowledged a
       preconceived plan.

¶ 22                                      III. CONCLUSION
¶ 23      For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 24      Affirmed.




                                                   -5-